DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention Group I, claims 1-17 in the reply filed on 10-20-2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine both invention together.  This is not found persuasive because The applicants  acknowledge that the invention Groups I and II represent independent and distinct inventions.  The applicants argue that the invention Groups have some elements in common and the search is co-extensive.  The examiner disagrees.  While some of the elements of the two independent and distinct inventions may be in common, the search that is required for the invention Group II is not required for the invention Group I thus presenting additional burden to examine both invention Groups together.   Also, the classification for the two Groups is different, additionally supporting the examiners position that the claimed invention Groups are properly restricted from each other for examination purposes.
The requirement is still deemed proper and is therefore made FINAL.

Claims 18-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention Group II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 refer to an extruded product of claim 1, however, claim 1 is drawn to a process, not a product and it is not apparent whether the claims refer to a product obtained by the process claimed in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-2, 8, 11, 12,  14,  is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by US Patent 6,218,000 to Rudolf et al., (hereinafter “Rudolf”).
Rudolf discloses a process for preparing an extruded product, the process comprising: blending a polytetrafluoroethylene (PTFE) powder with isopropyle alcohol (i.e., a lower alkyl C3 alcohol) to form a blend; preforming the blend into a pellet under the pressure of about 1.5 Mpa; extruding the preformed blend to form a product; and evaporating the alcohol from the extruded product.  See illustrative example 3. 
The disclosed process further comprising expanding the extruded product (stretching the resulting product) at 240 C at the expansion rate of 200 %.
The invention as claimed, therefore, is fully anticipated by the disclosure of Rudolf.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 16 and 17 a is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPub 20060147665 to Duran et al., (hereinafter “Duran”) or  US Patent 4877661 to House et al., (hereinafter “House”).
	Both and House disclose vascular implants obtained from extruded PTFE which is expanded to a vascular stent product having fibrous structure similar to the products obtained via the claimed process.  Since, as discussed above,  it is not even apparent whether the claimed products are obtained by the claimed process and since the product disclose by the cited references appears to be substantially similar to the products obtained by the claimed process, it is deemed that the products of claim 16 and 17 as claimed are anticipated/obvious from the disclosure of the cited references. 

Claim Rejections - 35 USC § 103
Claims 3, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolf.
The disclosure of Rudolf is discussed above.
While disclosing isopropyl as the lower alcohol, use of its closest homologue, i.e,  ethanol would have been obvious with reasonable expectation of obtaining adequate results as per existing homologue case law. 
Rudolf further discloses that blending is conducted for about 10 minutes,  evaporating is conducted at temperatures of about 240 C, and sintering at the temperatures of above 330 C.
The reference does not specifically address the times of the processing steps and/or discloses different times/temperatures for 
Therefore, adjusting time and temperature parameters of the process disclosed by Rudolf would have been within the routine experimentation of an ordinary artisan for purposes of process and product properties optimization.
Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolf in combination with US PGPub 2011/0171403 to Tatata et al., (hereinafter “Tabata”).
The disclosure of Rudilf is discussed above.  While expressly disclosing uniaxial or biaxial expansion (stretching) of the extruded products, Rudolf does not disclose the rate of expansion. 
However, the rates as claimed would have been obvios not only for the reasons that the claimed range is extremely wide and encompasses all reasonable production rates of expanded extruded products, but also 
Therefore, using the claimed stretching rates in the procees of Rudolf would have been obvious as commonly known rates used in similar processes with reasonable expectation of success and also because the claimed range is extremely wide and encompasses all practical rates of expansion of extruded polymer tapes/films. 


	Allowable Subject Matter
Claims 4-5, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While, as discussed above, the prior art of record teaches the process for preparing an extruded product, the process comprising: blending a polytetrafluoroethylene (PTFE) powder with a lower alkyl (alcohol to form a blend; preforming the blend; extruding the preformed blend to form a product; and evaporating the lower alkyl (alcohol from the extruded product the prior art of record does not teach or fairly suggest a process in which the lower alkyl  alcohol is further mixed with water before 



17. The medical implant as set forth in claim 16 selected from the group consisting of vascular grafts, cardiovascular and soft tissue patches, facial implants, surgical sutures, and endovascular prostheses.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765